

Exxhibit 10(a)92


AMENDMENT TO
RETENTION AGREEMENT




THIS INSTRUMENT, effective January 1, 2010, by and between Entergy Corporation,
a Delaware corporation (“Company”) and J. Wayne Leonard (“Executive”), hereby
constitutes an amendment to the Retention Agreement entered into by and between
the Company and Executive on November 21, 2000 and effective on October 27, 2000
(“Agreement”).  Except as otherwise provided herein, the Agreement and any prior
amendments thereto shall remain in full force and effect in accordance with
their original terms and conditions.


WHEREAS, Executive may become eligible, while he is considered a “covered
employee” (as defined in Code Section 162(m)), for certain severance benefits
under this Agreement that are determined in whole or in part by reference to
Executive’s “EAIP Bonus Award,” “target annual bonus opportunity under the
EAIP,” “highest maximum annual bonus opportunity under the EAIP,” “Maximum LTIP
Award,” “Target Award” and/or “Target LTIP Award”; and


WHEREAS, effective January 1, 2010 and pursuant to Revenue Ruling 2008-13,
payments under the EAIP and/or under the LTIP may not satisfy the Code Section
162(m) exception for “performance based” compensation if the EAIP and/or LTIP
provide directly or through another plan or agreement that the EAIP or LTIP
award is payable to a “covered employee” upon termination of employment and
without regard to whether the performance goals are satisfied; and


WHEREAS, Company and Executive now desire to amend the Agreement to ensure
compliance with Revenue Ruling 2008-13, to the extent applicable, with respect
to severance benefits that may become payable under this Agreement and that are
based in whole or in part on Executive’s “EAIP Bonus Award,” “target annual
bonus opportunity under the EAIP,” “highest maximum annual bonus opportunity
under the EAIP,” “Maximum LTIP Award,” “Target Award” and/or “Target LTIP
Award”; and


WHEREAS, the Board of Directors of Company, upon recommendation of the Personnel
Committee, has authorized the undersigned Company Officer to execute this
Amendment to the Agreement.


NOW THEREFORE, in consideration of the promises and mutual covenants herein
contained, Company and Executive hereby agree to amend the Agreement as follows:


1.
Section 3.7 of the Agreement is hereby amended in its entirety, effective
January 1, 2010, to read as follows:



3.7  
Notwithstanding any provision of Section 3 to the contrary, neither the value of
the Three-Times Severance Payment that may become payable to Executive under the
terms of subsection 3.4 nor the value of the Five-Times Severance Payment that
may become payable to Executive under the terms of subsection 3.6 shall exceed
2.99 times the sum of: (a) Executive’s annual base salary as in effect at any
time within one year and ninety (90) days prior to Closing or, if higher,
immediately prior to a circumstance constituting Good Reason plus (b) the higher
of: (i) the Annual Incentive Award actually awarded to Executive under the EAIP
for the fiscal year of Company immediately preceding the fiscal year in which
Executive’s termination of employment occurs; or (ii) the Executive’s Target
Award.  For purposes of this subsection 3.7, the following definitions shall
apply:



A.  
“Annual Incentive Award” shall mean the total annual incentive awarded to
Executive for a fiscal year of his System Company employer, determined without
regard to whether such amount is currently payable or is deferred and without
regard to the form of payment.



B.  
 “Target Award” shall mean the average annual EAIP award amount derived under
the EAIP for the two (2) calendar years immediately preceding the calendar year
in which Executive’s Date of Termination occurs and through application of the
target percentage established by the Personnel Committee for each such calendar
year with respect to Executive.





2.
Section 16 of the Plan is hereby amended, effective January 1, 2010, by
redefining in their entirey the terms “EAIP Bonus Award,” “Five-Times Severance
Payment,” “Maximum LTIP Award” and “Three-Times Severance Payment,” and by
adding the definition of “Target LTIP Award”, to read as follows:





 
16.14
EAIP Bonus Award shall mean the product of (1) the average of the maximum annual
bonus opportunity under the EAIP for the two calendar years immediately
preceding the calendar year in which the Date of Termination occurs and (2) a
fraction, the numerator of which is the number of days in the fiscal year that
includes the Date of Termination and that are prior to the Date of Termination,
and the denominator of which is 365.



16.19  
Five-Times Severance Payment shall mean the payment of a lump sum retention
payment, in cash, equal to five times the sum of (i) Executive's Annual Base
Salary and (ii) Executive's highest maxi­mum annual bonus opportunity under the
EAIP for any fiscal year (other than the fiscal year in which the Date of
Termination occurs) ending after the date hereof, which Five-Times Severance
Payment shall in no event be less than  $10,200,000.00.  The Five-Times
Severance Payment shall be in lieu of any further salary payments to Executive
for periods subsequent to the Date of Termination (if any) and in lieu of any
retention, severance, termination or similar benefit otherwise payable to
Executive under any plan, program, arrangement or agreement of or with any
System Company.



 
16.23
Maximum LTIP Award shall mean the average annual number of performance shares or
performance share units, as applicable, that Executive is entitled to receive
under the LTIP with respect to the two most recent performance periods (as
defined in the applicable program or plan) that precede and do not include the
Date of Termination.  Such average annual number of performance shares or
performance share units shall be determined by dividing by two the sum of the
annual maximum pay out levels under the LTIP with respect to such two most
recent performance periods.



 
16.34
Three-Times Severance Payment shall mean the payment of a lump sum retention
payment, in cash, equal to three times the sum of (i) Executive's Annual Base
Salary and (ii) Executive's highest target annual bonus opportunity under the
EAIP for any fiscal year (other than the fiscal year in which the Date of
Termination occurs) ending after the date hereof, which Three-Times Severance
Payment shall in no event be less than $4,335,000.00. The Three-Times Severance
Payment shall be in lieu of any further salary payments to Executive for periods
subsequent to the Date of Termination (if any) and in lieu of any retention,
severance, termination or similar benefit otherwise payable to Executive under
any plan, program, arrangement or agreement of or with any System Company.



 
16.36
Target LTIP Award shall mean the average annual number of performance shares or
performance share units, as applicable, that Executive is entitled to receive
under the LTIP with respect to the two most recent performance periods (as
defined in the applicable program or plan) that precede and do not include the
Date of Termination.  Such average annual number of performance shares or
performance share units shall be determined by dividing by two the sum of the
annual target pay out levels under the LTIP with respect to such two most recent
performance periods.



IN WITNESS WHEREOF, the parties have executed this Amendment on this 17th day of
December, 2009, but effective as of the date above written.


ENTERGY
CORPORATION                                                                           EXECUTIVE
Through its Duly Authorized Officer




 By: /s/ Terry R.
Seamons_________                                                           By:
/s/ J. Wayne Leonard_________
Terry R.
Seamons                                                                                           
J. Wayne Leonard
Senior Vice-President,
Human                                                                        Chairman
and
Resources and
Administration                                                                       Chief
Executive Officer,
             Entergy Corporation

